One Ten W. Fortieth Assoc. v Isabel Ardee, Inc. (2015 NY Slip Op 00605)





One Ten W. Fortieth Assoc. v Isabel Ardee, Inc.


2015 NY Slip Op 00605


Decided on January 22, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 22, 2015

Gonzalez, P.J., Renwick, DeGrasse, Manzanet-Daniels, Gische, JJ.


111424/11 14008 14007

[*1] One Ten West Fortieth Associates, Plaintiff-Respondent,
vIsabel Ardee, Inc., et al., Defendants-Appellants.


Douglas L. Fromme, P.C., New York (Douglas L. Fromme of counsel), for appellants.
Thomas R. Kleinberger, PLLC, New York (Thomas R. Kleinberger of counsel), for respondent.

Judgment, Supreme Court, New York County (Eileen A. Rakower, J.), entered March 3, 2014, awarding plaintiff landlord the total sum of $46,437.23 against both defendants and further awarding plaintiff the total sum of $19,671.72 against defendant tenant Isabel Ardee, Inc., unanimously affirmed, without costs. Appeal from order (same court and Justice), entered February 24, 2014, which granted plaintiff's motion for summary judgment, and denied defendants' cross motion for summary judgment, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
The parties' actions, which included tenant taking possession, landlord cashing the security deposit, and tenant making authorized renovations to the premises, all sufficiently evidenced the parties' intent to convey an interest in the real estate sufficient to constitute "delivery" (219 Broadway Corp. v Alexander's, Inc. , 46 NY2d 506, 511-512 [1979]). Given that the lease was valid, tenant was liable for the unpaid rent sought. Further, pursuant to the express terms of the guaranty, guarantor was liable for attorney's fees for this action.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 22, 2015
CLERK